Case 2:16-cv-09051-TJH-AS Document 131-2 Filed 01/16/20 Page 1 of 3 Page ID #:2927


     1   LATHAM & WATKINS LLP
           Margaret M. Zwisler (pro hac vice)
     2         margaret.zwisler@lw.com
           Jennifer L. Giordano (pro hac vice)
     3         jennifer.giordano@lw.com
         555 Eleventh St. NW, Suite 1000
     4   Washington, D.C. 20004-1304
         Telephone: +1.202.637.2200
     5   Facsimile: +1.202.637.2201
     6     Andrew M. Gass (Bar No. 259694)
               andrew.gass@lw.com
     7   505 Montgomery Street, Suite 2000
         San Francisco, California 94111-6538
     8   Telephone: +1.415.391.0600
         Facsimile: + 1.415.395.8095
     9
         Attorneys for RADIO MUSIC LICENSE
    10   COMMITTEE, INC.
    11
    12                        UNITED STATES DISTRICT COURT
    13                      CENTRAL DISTRICT OF CALIFORNIA
    14
         RADIO MUSIC LICENSE                     Case Nos. 2:19-cv-03957-TJH-AS
    15   COMMITTEE, INC.,
                                                           2:16-cv-09051-TJH-AS
    16                  Plaintiff,
                                                 [PROPOSED] ORDER GRANTING
    17         v.                                RADIO MUSIC LICENSE
                                                 COMMITTEE, INC.’S MOTION
    18   GLOBAL MUSIC RIGHTS, LLC,               FOR REVIEW AND OBJECTIONS
                                                 TO MAGISTRATE JUDGE’S
    19                  Defendant.               MEMORANDUM OPINION AND
                                                 ORDER DENYING RADIO MUSIC
    20   and                                     LICENSE COMMITTEE’S
                                                 MOTION TO COMPEL
    21   GLOBAL MUSIC RIGHTS, LLC,
    22                                           Hearing: February 24, 2020
                        Plaintiff,
                                                 Time: UNDER SUBMISSION
    23         v.                                Place: Courtroom #9B
    24   RADIO MUSIC LICENSE
         COMMITTEE, INC. and DOES 1              Fact Discovery Cut-Off: March 2, 2020
    25   through 3,000,                          Pre-Trial Conference: October 19, 2020
    26                                           Trial Date: TBD
                        Defendants.
    27
    28
Case 2:16-cv-09051-TJH-AS Document 131-2 Filed 01/16/20 Page 2 of 3 Page ID #:2928


     1         Based upon the Motion, Notice of Motion, and Memorandum of Points and
     2 Authorities objecting to Magistrate Judge’s Order Denying Radio Music License
     3 Committee’s Motion to Compel Responses to Requests for Production of
     4 Documents and Interrogatories (ECF No. 194 in RMLC’s case, ECF No. 126 in
     5 GMR’s case (the “Order”)), it is HEREBY ORDERED that Radio Music License
     6 Committee’s Motion is GRANTED:
     7         1.     This Court rejects as contrary to law the Order’s conclusion that there
     8 is only one identical product market relevant to both cases. Order at 10 (“RMLC
     9 has consistently asserted that terrestrial radio stations are the relevant market.”)
    10 (emphasis added); id. at 9 (“Thus, while GMR and RMLC may dispute whether the
    11 sellers in the relevant market are PROs generally or GMR by itself, they agree that
    12 the buyers are terrestrial radio stations.”) (emphasis added).        The appropriate
    13 contours of the legally cognizable relevant market in each case are fact-intensive
    14 merits issues that have not been referred to the Magistrate for a recommendation.
    15         2.     This Court rejects as clearly erroneous the Order’s conclusions that (1)
    16 “RMLC has consistently asserted that terrestrial radio stations are the relevant
    17 market” for purposes of both cases (Order at 10) and (2) RMLC “agree[s] that the
    18 buyers are terrestrial radio stations” for purposes of the market the GMR alleges for
    19 its buyer-cartel/monopsony claim (id. at 9). No evidence before the Court supports
    20 these conclusions.
    21         3.     This Court rejects as clearly erroneous the Order’s conclusion that
    22 discovery into GMR’s license sales to non-radio entities is irrelevant to the market
    23 that GMR alleges in its complaint. Order at 8, 10, 11. Such discovery is relevant to
    24 determine the buyers that are viewed by sellers of licenses as reasonably good
    25 substitutes for terrestrial radio stations.
    26         4.     This Court rejects as clearly erroneous the Order’s conclusion that
    27 discovery into GMR’s license sales to non-radio entities is irrelevant to GMR’s
    28 allegations of anticompetitive effect. Order at 10. GMR’s complaint plainly alleges
Case 2:16-cv-09051-TJH-AS Document 131-2 Filed 01/16/20 Page 3 of 3 Page ID #:2929



     1 that RMLC has “artificially depressed the rates radio stations pay” to PROs and that
     2 “[o]ther media distributors such as streaming services . . . pay substantially more of
     3 their revenue share to perform these same works.” GMR’s FAC ¶ 8; see also id. at
     4 ¶ 34. RMLC is entitled to discovery about these alleged facts.
     5         5.    To the extent it has not yet done so, within the next 7 days, GMR is
     6 directed to produce its initial set of non-radio discovery—15 to-be-agreed-upon
     7 license agreements with non-radio entities and aggregate-level revenue data for non-
     8 radio music users—so that RMLC can review those materials to determine whether
     9 it needs additional information.
    10
    11         IT IS SO ORDERED.
    12
    13 Dated: ________________                    ________________________________
                                                  Honorable Terry J. Hatter, Jr.
    14                                            United States District Judge
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                             2
